  Case 18-35876       Doc 31   Filed 04/22/19 Entered 04/23/19 07:39:36             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-35876
Patrick W Readey                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

         ORDER DENYING MOTION TO APPROVE TRIAL LOAN MODIFICATION

       For the reasons stated in open court on April 22, 2019, the motion to approve trial loan
modification filed by Select Portfolio Servicing Inc. is denied as unnecessary.




                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: April 22, 2019                                              United States Bankruptcy Judge
